DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 15 and 16 (see Remarks page 12 filed on 02/15/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Shoji et al (US 2012/0069393) discloses image forming apparatus includes a document reader, a storage for storing image data and a control unit. The control unit includes a display image generator, a display panel and a control unit-side controller for giving display guidance on the input status of image data from the document reader, on the display panel. The control unit-side controller has the function that, when image data is input from the document reader, displays display images generated by the display image generator, sequentially in the order of input and displaying the latest display image preferentially in the preview region during input of image data, (Para 0066-0251). However, Shoji et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Further, the next closest prior art Yoritate et al (US 2014/0289676) discloses screen ST1 of an LCD with which a digital camera is provided displays an icon of a folder F1 indicating that the folder F1 has been selected. Image files P11 and P12 are captured reproduced images. A display frame SC displays a currently captured picture of an object, files P11 and P12, and the icon of the folder F1. To switch the folder F1 to a folder F2, the user presses a down button of a cross key 27. When the user presses the down button on the screen ST1, the screen ST1 is switched to a screen ST3 through a screen ST2. On the screen ST2, the number denoted in the icon is changed. The screen ST2 displays a state of which the folders are being switched. An icon displayed on the screen ST3 indicates that the folder F1 was switched to the folder F2, (Para 0031-0075). However, Yoritate et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Finally, the next closest prior art Ishii et al (US 2014/0085668) discloses printer is configured to print on a tape-type print medium. The printer includes a processor and a memory. The memory is configured to store computer-readable instructions that instruct the printer to perform a process including displaying, on a display portion, characters, a block break line, and block numbers in a case where print data include block data and block break data. The block break line is a line segment that indicates a break position between adjacent blocks of a plurality of blocks. Each of the plurality of blocks contains at least one line's worth of characters. The block numbers indicate sequence numbers for the plurality of blocks. The block data is data for the plurality of blocks. The block break data is data that indicate the break position. The plurality of blocks is to be printed in a first direction in which the plurality of blocks are arrayed, (Para 0029-0093). However, Ishii et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Therefore, the prior arts Shoji et al, Yoritate et al and Ishii et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”

Regarding independent claim 15, the closest prior art, Shoji et al (US 2012/0069393) discloses image forming apparatus includes a document reader, a storage for storing image data and a control unit. The control unit includes a display image generator, a display panel and a control unit-side controller for giving display guidance on the input status of image data from the document reader, on the display panel. The control unit-side controller has the function that, when image data is input from the document reader, displays display images generated by the display image generator, sequentially in the order of input and displaying the latest display image preferentially in the preview region during input of image data, (Para 0066-0251). However, Shoji et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmitting the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; displaying the animation in a first manner, when the remote panel is not displayed on the information processing device; and changing the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Further, the next closest prior art Yoritate et al (US 2014/0289676) discloses screen ST1 of an LCD with which a digital camera is provided displays an icon of a folder F1 indicating that the folder F1 has been selected. Image files P11 and P12 are captured reproduced images. A display frame SC displays a currently captured picture of an object, files P11 and P12, and the icon of the folder F1. To switch the folder F1 to a folder F2, the user presses a down button of a cross key 27. When the user presses the down button on the screen ST1, the screen ST1 is switched to a screen ST3 through a screen ST2. On the screen ST2, the number denoted in the icon is changed. The screen ST2 displays a state of which the folders are being switched. An icon displayed on the screen ST3 indicates that the folder F1 was switched to the folder F2, (Para 0031-0075). However, Yoritate et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmitting the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; displaying the animation in a first manner, when the remote panel is not displayed on the information processing device; and changing the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Finally, the next closest prior art Ishii et al (US 2014/0085668) discloses printer is configured to print on a tape-type print medium. The printer includes a processor and a memory. The memory is configured to store computer-readable instructions that instruct the printer to perform a process including displaying, on a display portion, characters, a block break line, and block numbers in a case where print data include block data and block break data. The block break line is a line segment that indicates a break position between adjacent blocks of a plurality of blocks. Each of the plurality of blocks contains at least one line's worth of characters. The block numbers indicate sequence numbers for the plurality of blocks. The block data is data for the plurality of blocks. The block break data is data that indicate the break position. The plurality of blocks is to be printed in a first direction in which the plurality of blocks are arrayed, (Para 0029-0093). However, Ishii et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmitting the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; displaying the animation in a first manner, when the remote panel is not displayed on the information processing device; and changing the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Therefore, the prior arts Shoji et al, Yoritate et al and Ishii et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after the target image is switched from the one still image to the another still image, transmitting the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; displaying the animation in a first manner, when the remote panel is not displayed on the information processing device; and changing the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”

Regarding independent claim 16, the closest prior art, Shoji et al (US 2012/0069393) discloses image forming apparatus includes a document reader, a storage for storing image data and a control unit. The control unit includes a display image generator, a display panel and a control unit-side controller for giving display guidance on the input status of image data from the document reader, on the display panel. The control unit-side controller has the function that, when image data is input from the document reader, displays display images generated by the display image generator, sequentially in the order of input and displaying the latest display image preferentially in the preview region during input of image data, (Para 0066-0251). However, Shoji et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Further, the next closest prior art Yoritate et al (US 2014/0289676) discloses screen ST1 of an LCD with which a digital camera is provided displays an icon of a folder F1 indicating that the folder F1 has been selected. Image files P11 and P12 are captured reproduced images. A display frame SC displays a currently captured picture of an object, files P11 and P12, and the icon of the folder F1. To switch the folder F1 to a folder F2, the user presses a down button of a cross key 27. When the user presses the down button on the screen ST1, the screen ST1 is switched to a screen ST3 through a screen ST2. On the screen ST2, the number denoted in the icon is changed. The screen ST2 displays a state of which the folders are being switched. An icon displayed on the screen ST3 indicates that the folder F1 was switched to the folder F2, (Para 0031-0075). However, Yoritate et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Finally, the next closest prior art Ishii et al (US 2014/0085668) discloses printer is configured to print on a tape-type print medium. The printer includes a processor and a memory. The memory is configured to store computer-readable instructions that instruct the printer to perform a process including displaying, on a display portion, characters, a block break line, and block numbers in a case where print data include block data and block break data. The block break line is a line segment that indicates a break position between adjacent blocks of a plurality of blocks. Each of the plurality of blocks contains at least one line's worth of characters. The block numbers indicate sequence numbers for the plurality of blocks. The block data is data for the plurality of blocks. The block break data is data that indicate the break position. The plurality of blocks is to be printed in a first direction in which the plurality of blocks are arrayed, (Para 0029-0093). However, Ishii et al does not disclose in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”
Therefore, the prior arts Shoji et al, Yoritate et al and Ishii et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “after the target image is switched from the one still image to the another still image, transmit the remote panel data to the information processing device, thereby causing the information processing device to display the remote panel including the another still image; display the animation in a first manner, when the remote panel is not displayed on the information processing device; and change the first manner to display the animation to a second manner different from the first manner, when the remote panel is displayed on the information processing device.”

Dependent claims 2-14 and 17-20 are allowed because of their dependency to claims 1, 15 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677